Case: 1:20-cr-00358-SL Doc #: 13 Filed: 07/01/20 1 of 5. PagelD #: 49

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

    

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) aS SS
Plaintiff, )
yo
Vv. ) CASE NO.
. ) Title 18, United States Code,
ROBERT D. MCWILLIAMS, ) Sections 1591(a)(1), (b)(1),
) (b)(2), 2251 (a), 2252(a)(1),
Defendant. )

2252(a)(2) and 2252A(a)(5)(B)

 

COUNT 1
(Sex Trafficking of a Minor, 18 U.S.C. §§ 1591(a)(1), (b)(2))

The Grand Jury charges:

1. From in or about March 2018 through on or about October 25, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant ROBERT D.
MCWILLIAMS did knowingly recruit, entice, harbor, transport, obtain, maintain, patronize, and
solicit by any means, in and affecting interstate and foreign commerce, a minor under the age of
18 years, namely Minor Victim #1, knowing and in reckless disregard of the fact that Minor

Victim #1 had not yet attained the age of 18 years and will be caused to engage in a commercial

sex act, all in violation of Title 18, United States Code, Section 1591(a)(1) and (b)(2).
Case: 1:20-cr-00358-SL Doc #: 13 Filed: 07/01/20 2 of 5. PagelD #: 50

COUNT 2
(Sex Trafficking of a Minor, 18 U.S.C. §§ 1591(a)(1), (b)(1) and (b)(2))

The Grand Jury further charges:

2. From in or about March 2018 through on or about January 31, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant ROBERT D.
MCWILLIAMS did knowingly recruit, entice, harbor, transport, obtain, maintain, patronize, and
solicit by any means, in and affecting interstate and foreign commerce, a minor under the age of
18 years, namely Minor Victim #2, knowing and in reckless disregard of the fact that Minor
Victim #2 had not yet attained the age of 14 years and will be caused to engage in a commercial
sex act, all in violation of Title 18, United States Code, Section 1591(a)(1), (b)() and (b)(2).

COUNT 3
(Sexual Exploitation of Children, 18 U.S.C. § 2251(a))
The Grand Jury further charges:

3, From on or about November 26, 2017 through on or about May 17, 2018, in the
Northern District of Ohio, Eastern Division, Defendant ROBERT D. MCWILLIAMS did use,
persuade, induce, entice and coerce a minor (to wit: Minor Victim #3, whose identity is known to
the Grand Jury) to engage in sexually explicit conduct, as defined in Title 18, United States
Code, Section 2256(2), for the purpose of producing a visual depiction of such conduct and such
visual depiction was produced or transmitted using materials that had been mailed, shipped, and
transported in or affecting interstate or foreign commerce by any means, including by computer,

in violation of Title 18, Section 2251(a), United States Code.
Case: 1:20-cr-00358-SL Doc #: 13 Filed: 07/01/20 3 of 5. PagelD #: 51

COUNT 4
(Sexual Exploitation of Children, 18 U.S.C. § 2251 (a))

The Grand Jury further charges:

4. From on or about May 17, 2018 through on or about July 23, 2019, in the
Northern District of Ohio, Eastern Division, Defendant ROBERT D. MCWILLIAMS did use,
persuade, induce, entice and coerce a minor (to wit: Minor Victim #4, whose identity is known to

the Grand Jury) to engage in sexually explicit conduct, as defined in Title 18, United States
Code, Section 2256(2), for the purpose of producing a visual depiction of such conduct and such
visual depiction was produced or transmitted using materials that had been mailed, shipped, and
transported in or affecting interstate or foreign commerce by any means, including by computer,
in violation of Title 18, Section 2251(a), United States Code.
COUNT 5
(Sexual Exploitation of Children, 18 U.S.C. § 2251(a))

The Grand Jury further charges:

S. From on or about May 13, 2017 through on or about September 29, 2019, in the
Northern District of Ohio, Eastern Division, Defendant ROBERT D. MCWILLIAMS did use,
persuade, induce, entice and coerce a minor (to wit: Minor Victim #5, whose identity is known to
the Grand Jury) to engage in sexually explicit conduct, as defined in Title 18, United States
Code, Section 2256(2), for the purpose of producing a visual depiction of such conduct and such
visual depiction was produced or transmitted using materials that had been mailed, shipped, and
transported in or affecting interstate or foreign commerce by any means, including by computer,

in violation of Title 18, Section 2251(a), United States Code.
Case: 1:20-cr-00358-SL Doc #:13 Filed: 07/01/20 4 of 5. PagelD #: 52

COUNT 6
(Transportation of Child Pornography, 18 U.S.C. § 2252(a)(1))

The Grand Jury further charges:

6. From on or about May 15, 2018 through on or about September 15, 2018, in the
~ Northern District of Ohio, Eastern Division, and elsewhere, Defendant ROBERT D.
MCWILLIAMS did knowingly transport child pornography, that is, visual depictions of a minor
engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), using any means and facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce by any means, including by computer, in violation of Title 18,
United States Code, Section 2252(a)(1).

COUNT 7
(Receipt and Distribution of Visual Depictions of Real Minors Engaged In Sexually Explicit
Conduct, in violation of 18 U.S.C. § 2252(a)(2))
The Grand Jury further charges:

7. From on or about January 2017 through on or about September 29, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant ROBERT D.
MCWILLIAMS did knowingly receive and distribute, using any means and facility of interstate
and foreign commerce, numerous computer files, which files contained visual depictions of real
minors engaged in sexually explicit conduct, and which files had been shipped and transported in
and affecting interstate and foreign commerce, as defined in Title 18, Section 2256(2), United

States Code, in violation of Title 18, Section 2252(a)(2), United States Code.
Case: 1:20-cr-00358-SL Doc #: 13 Filed: 07/01/20 5 of 5. PagelD #: 53

COUNT 8
(Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B))

The Grand Jury further charges:

8. On or about December 5, 2019, in the Northern District of Ohio, Eastern
Division, Defendant ROBERT D. MCWILLIAMS did knowingly possess a Seagate HDD and a
Hitachi SSD that contained child pornography as defined in Title 18, United States Code, Section
2256(8), which child pornography had been shipped and transported in interstate and foreign
commerce by any means, including by computer, and which was produced using materials which
had been shipped and transported in interstate and foreign commerce by any means, including by
computer, and at least one image involved in the offense involved a prepubescent minor or a
minor who had not attained 12 years of age, in violation of Title 18, United States Code, Section

2252A(a)(5)(B).

A. TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
